Title: Matthias Nack to Thomas Jefferson, 30 January 1811
From: Nack, Matthias
To: Jefferson, Thomas


          
            
              Honoured & Respected Sir
              New york Janary 30 the 1811
            
            I trust you will Pardon one who is Personally A Stranger To you, for Solliciting of you favours: when I inform you That By grief & Distress of almost Every kind I am Compelled to the Measure
             After Experiencing the hardship of Exilement the Loss of Property and the Loss of My father and Mother (the former Dying in the Service of his Country) Losses I Cheerfully Submitted to in Support of the Principles Laid Down in our Excellent Decleration of Independence I Returned to this my Native City whare I found that the British & Tories in their Zeal for Plundering Whigs had not Left Even the Ruins which had Escaped the more mercifull flames:  Being thus Situated I Sold my Small Piece of ground which happily it was not in the Power of the Kings Mirmydons to deprive me of and with the avails of which I Comenced Buisiness and made A Small fortune So that in the year 1796 I opened A Respectable Lumber yard: which Succeeded Very well at first,  But when I Perceived that the federalists who were then in Power, encroached on the Liberties And independence of our Country, I Could Not help going forward in A Publick manner to Republican Meetings opposing Toryism and Supporting Republican Measures which when observed By my Customers & who were mostly federalists, they withdrew their Patronage The consequence of which was that my Lumber Remained on hand, wishing to Be independent of them: I   I Purchased A vessil & Shipped it to the west indies and continued in this trade with a Serious Success untill finally By the Loss of my vessell I was deprivd of every thing I Possessed in this Situation, A Sickly wife A Brother totaly Blind Deprived of the Blessing of Sight and Seven children one of which has the Misfortune of Being Afflicted with insanity, I commenced the word world Anew, in the year 1800 I applied to the Gouvernour & the Councill of Appointment of this State for the office of inspector of Lumber who Being that year Republican of course it was granted By means of which I have Been Enabled to Support my family tho indifferently, owing to the Situation of our forreign Relations,  I was one who was willing To Submit to the Privations in consequenc of the Embargo and all measures which govenment Might May Adopt for the Preservation of our National Dignity,  A Proof of which I have given By calling my youngest Son James Madison: But it is to Be Lamented that all our Republicans would not withstand the temorary Privations and Led Astray By federall federal Misrepresentations our Political Enemies obtained A temporry victory By which meanes they obtained the Councill of Appointment, Amongst those who were removed from office on account of their adherence to Republican Principles I am one Altho the Distressed Situation of my family was well known to them at the time these Circumstances has Brought us to the most complete state of wretchedness frequently we have not Bread to eat and A fall which I received Some years Since has Deprived me in A measure of the use of My right arm and encapacitated me from hard Labour under these circumstances I humbly intreat of you that you will Be pleased to use your interest with the President to give me an appointment as one of the Inspecters of the customes or an Agency for the Purching of Lumber understanding the nature of that Buisiness By Expeince I have had in the Prosecution of my duty as inspecter and having kept A Lumber yard for Some years, or Any thing which it May Please him to grant me which will Enable me to Support my family and Serve my country A Recommenation if Required Shall Be Sent on ea immediately
            Your condescending to Pay the Least attention to this Matter and diegning to write to me will confer an obligation on your Excellencys Most Obedient and Most devoted Servant
            
              Matthias
              Nack
          
          
             N B Should there Be no vacancy I trust that if I could obtain A Loan of four or five hundred dollars to Enable me to Begin Business tho on A Small Scale yet with the Blessing of god I think I would in the course of two or three yeares Be enabled to discharge the interest & Principle with gratitude
            
              
 M N
            
          
        